PER CURIAM.
Madeline McCloskey appeals from a final judgment awarding Clara Fonseca damages in an action for fraud. For the following reason, we reverse.1
The action for fraud arose from the sale of a title company business owned by a closely held corporation. Following a bench trial, the court entered judgment for the buyer of the title company. Because there is no substantial competent evidence to support the judgment, we must reverse. The record reveals that, although there was a technical defect in the passage of title from seller to buyer, the buyer received exactly what she bargained for — a viable title company business. No fraud was shown. See Lance v. Wade, 457 So.2d 1008 (Fla.1984) (elements of actionable fraud are: 1) false statement concerning material fact; 2) knowledge by person making statement that statement is false; 3) intent by person making statement that representation will induce another to act on it; 4) detrimental reliance).
Reversed in part; affirmed in part.

. We affirm, however, the judgment on the counterclaim.